Exhibit 10.32 EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”), dated as of December 1, 2016, is by and between DDR Corp., an Ohio corporation (“DDR” or the “Company”), and Thomas F. August (“Executive”). The Board of Directors of DDR (the “Board”), on behalf of the Company, and Executive desire to enter into this Agreement to reflect the terms pursuant to which Executive will serve DDR (certain capitalized terms used in this Agreement have the meanings ascribed to them in Section24 of this Agreement). DDR and Executive agree, effective as of the date first set forth above (the “Effective Date”), as follows: 1.Employment, Term.DDR employs Executive to render services in the administration and operation of its affairs as its President and Chief Executive Officer (the “CEO”), performing such duties and having such responsibilities and authority as are customarily incident to the principal executive officers of companies similar in size to, and in a similar business as, DDR, together with such other duties as, from time to time, may be specified by the Board, in a manner consistent with Executive’s status as President and CEO, all in accordance with the terms and conditions of this Agreement, for a term extending from July 8, 2016 through July 7, 2019.The period of time from July 8, 2016 through July 7, 2019 is sometimes referred to herein as the “Contract Period.”During the Contract Period while executive is employed by DDR, Executive shall report to the Board. 2.Board Nomination.Throughout the Contract Period while Executive is employed by DDR, DDR will nominate Executive, on an annual basis, to serve during the Contract Period as a member of the Board. 3.Full-Time Services.Throughout the Contract Period while Executive is employed by DDR, Executive will devote substantially all of Executive’s business time and efforts to the service of DDR, except for (a) usual vacation periods and reasonable periods of illness, (b) reasonable periods of time devoted to Executive’s personal financial affairs, and (c) services as a director or trustee of other corporations or organizations, either for profit or not for profit, that are not in competition with DDR; provided, however, that in no event shall Executive devote less than 85% of Executive’s business time and efforts to the service of DDR.Notwithstanding anything to the contrary, DDR agrees that Executive shall be permitted to continue providing services as Chairman of the Board of DCT Industrial Trust Inc. 4.Compensation.For all services to be rendered by Executive to DDR under this Agreement during the Contract Period while Executive is employed by DDR, including services as President and CEO and any other services specified by the Board, DDR will pay and provide to Executive the compensation and benefits specified in this Section4. 4.1Base Salary.From and after July 8, 2016 and through the end of the Contract Period while Executive is employed by DDR, DDR will pay Executive base salary (the “Base Salary”), in equal monthly or more frequent installments, at the rate of not less than Seven Hundred Fifty Thousand Dollars ($750,000) per year, subject to such increases as the Committee or the Board may approve.Any such increased Base Salary shall constitute “Base Salary” for purposes of this Agreement. 4.2Annual Bonus.For each calendar year during the Contract Period while Executive is employed by DDR, subject to achievement of the applicable performance criteria, the Company shall make an annual incentive payment to Executive, in cash, for such calendar year (an “Annual Bonus”) between January 1 and March 15 of the immediately subsequent calendar year, determined and calculated in accordance with the percentages set forth on Exhibit A attached hereto (and rounded to the nearest dollar); provided, however, that for 2016 and 2019, the Annual Bonus payout shall be pro-rated based on the number of days Executive is employed by the Company during such calendar year.The Company’s payment of an Annual Bonus to Executive shall be determined based on the factors and criteria that have been or may be established from time to time for the calculation of the Annual Bonus by the Committee after consultation with Executive; provided, however, that for 2016, the Annual Bonus payout for Executive will be no less than the “Target” payout amount set forth on Exhibit A attached hereto (pro-rated as described in the immediately preceding sentence), subject to increase in the sole discretion of the Committee based on the applicable factors and criteria as set forth on Exhibit A attached hereto.For the avoidance of doubt, Executive’s start date of July 8, 2016 will be used for the 2016 Annual Bonus proration, and assuming that Executive remains employed through December 31, 2016, Executive’s 2016 Annual Bonus shall be no less than $484,932.For each calendar year of the Company in the Contract Period (beginning with 2017) while Executive is employed by DDR, the Board or the Committee will establish, in consultation with Executive, and thereafter provide Executive with written notice of, the performance metrics and their relative weighting to be used in, and any specific threshold, target and maximum performance targets applicable to, the determination of the Annual Bonus for Executive for such calendar year not later than March 15 of such year.There is no guaranteed Annual Bonus under this Agreement for calendar years following 2016, and for each such year, Executive’s Annual Bonus could be as low as zero or as high as the maximum percentage set forth on Exhibit A attached hereto.Notwithstanding anything in this Agreement to the contrary, each Annual Bonus after the 2016 Annual Bonus shall be on the terms and subject to such conditions as are specified for the particular Company plans or programs pursuant to which the Annual Bonus is granted. 4.3Specific Equity Awards.The awards described in this Section 4.3 will at all times be subject to the terms and conditions of the Company’s 2012 Equity and Incentive Compensation Plan (or its successor(s)), as in effect from time to time (collectively, the “Equity Plan”), including, without limitation, all authority and powers provided or reserved to such plan’s administrator thereunder, as well as the award agreements for such awards.As applicable, any awards vesting in installments shall be rounded up to the next nearest share amount divisible by the number of installments. (a)Signing Grant.In connection with Executive’s execution of the Agreement, as soon as practicable after the Effective Date, Executive shall be entitled to receive a grant of 107,100 service-based restricted stock units (or substantially similar award) (the “Service-Based RSUs”), with 14,875 of such Service-Based RSUs vesting after the completion of the grant date, and the remaining 92,225 Service-Based RSUs, in general, vesting subject to Executive’s continued employment with the Company in 31 equal monthly installments beginning on January 1, 2017 and ending on July 1, 2019, subject to terms and conditions set forth in the applicable award agreement. (b)Annual Equity Grants. (i)As soon as practicable after the Effective Date, Executive shall be entitled to receive a grant of performance-based restricted stock units (or substantially similar award) with a grant date “Target” value equal to no less than $3,000,000 (the “2016 Performance RSUs”), the payout of which 2016 Performance RSUs will vary in accordance with the percentages set forth on Exhibit A attached hereto based on Company relative total shareholder return performance achievement based upon a peer group established by the Committee, measured 2 over a performance period beginning on July 8, 2016 and ending on July 7, 2019 (with such payout subject to reduction by 1/3 (rounded to the nearest RSU) in the event that the Company’s absolute total shareholder return during the performance period is negative), and will be made, if any of such 2016 Performance RSUs are earned, after the expiration of such performance period. (ii)On each of July 8, 2017 and July 8, 2018, provided that the Contract Period has not expired and Executive is employed by DDR, and subject to the approval of the Committee for each such award, Executive shall be eligible to receive pursuant to the Equity Plan a grant of performance-based restricted stock units (or substantially similar award) with a grant date “Target” value equal to no less than (i) $3,000,000 in the case of the 2017 grant (the “2017 Performance RSUs”) or (ii) $3,000,000 in the case of the 2018 grant (the “2018 Performance RSUs”).The payout of each of the 2017 Performance RSUs award and the 2018 Performance RSUs award will vary in accordance with the percentages set forth on Exhibit A attached hereto based on Company relative total shareholder return performance achievement based upon a peer group established by the Committee, measured over a performance period beginning on July 8, 2017 or July 8, 2018, as applicable, and ending in each case on July 7, 2019, in each case, with the applicable payout subject to reduction by 1/3 (rounded to the nearest Share) in the event that the Company’s absolute total shareholder return during the applicable performance period is negative.Each of the 2017 Performance RSUs award and the 2018 Performance RSUs award will be payable, if earned, after the expiration of the applicable performance period. 4.4Other Benefits.During the Contract Period while Executive is employed by DDR, Executive shall be entitled to participate, subject to Committee or Board approval, in other employee benefit plans or programs that are generally available to senior executive officers, as distinguished from general management, of DDR, including, without limitation, any deferred compensation plan or similar program.Executive’s participation in and benefits under any such plan or program shall be on the terms and subject to such conditions as are specified in the governing documents of the particular plan or program. 4.5Taxes.Executive shall be solely responsible for taxes imposed on Executive by reason of any compensation and benefits provided under this Agreement, and all such compensation and benefits shall be subject to applicable withholding taxes. 5.Benefits. 5.1Insurance, Generally.Throughout the Contract Period while Executive is employed by DDR, DDR will provide an enrollment opportunity to Executive and Executive’s eligible dependents for health, dental and vision insurance coverage, other insurance (e.g., life, disability, etc.) and any other health and welfare benefits maintained by DDR from time to time, if any, during the Contract Period that are generally available to its senior executives and with respect to which Executive is eligible pursuant to the terms of the underlying plan or plans.To the extent that DDR maintains director and officer insurance coverage, Executive shall be covered by such policy on terms no less favorable than provided to other directors or officers. 3 5.2Paid Time Off.Executive will be entitled to such periods of paid time off during the Contract Period while Executive is employed by DDR as may be provided from time to time under any DDR paid time off policy for senior executive officers. 5.3Commuting Allowance.During the Contract Period while Executive is employed by DDR, DDR will pay Executive a commuting allowance, in equal monthly or more frequent installments, at the rate of not less than $96,000 per year (pro-rated for partial years), to assist with the costs associated with Executive commuting between his residence and the Beachwood, Ohio area. 6.Other Expense Reimbursements.DDR will reimburse Executive during the Contract Period while Executive is employed by DDR for other travel, entertainment, and other expenses reasonably and necessarily incurred by Executive in connection with DDR’s business.Executive will provide such documentation with respect to expenses to be reimbursed as DDR may reasonably request. 7.Termination. 7.1Death or Disability.Executive’s employment under this Agreement will terminate immediately upon Executive’s death.DDR may terminate Executive’s employment under this Agreement immediately upon giving notice of termination if Executive is Totally Disabled (as that term is defined in Section10.1 below) for an aggregate of 120 days in any consecutive 12 calendar months or for 90consecutive days. 7.2For Cause by DDR. (a)During the Contract Period while Executive is employed by DDR, DDR may terminate Executive’s employment under this Agreement for “Cause” at any time upon the occurrence of any of the following circumstances: (i) willful failure by Executive substantially to perform the lawful instructions of DDR or one of its Subsidiaries (other than as a result of total or partial incapacity due to physical or mental illness) following written notice by DDR to Executive of such failure and 10 days within which to cure such failure; (ii)Executive’s theft or embezzlement of DDR property; (iii)Executive’s dishonesty in the performance of Executive’s duties resulting in material harm to DDR; (iv)any act by Executive that constitutes (A) a felony under the laws of the United States or any state thereof or, where applicable, any other equivalent offense (including a crime subject to a custodial sentence) under the laws of the applicable jurisdiction, or (B) any other crime involving moral turpitude; (v)willful or gross misconduct by Executive in connection with Executive’s duties to DDR which, in the reasonable good faith judgment of the Board, could reasonably be expected to be materially injurious to the financial condition or business reputation of DDR, its Subsidiaries or affiliates; or (vi)breach of the provisions of any restrictive covenants with DDR, its Subsidiaries or affiliates. 4 (b)The termination of Executive’s employment under this Agreement shall not be deemed to be for “Cause” pursuant to this Section 7.2 unless and until there shall have been delivered to Executive a copy of a resolution duly adopted by the affirmative vote of not less than three-fourths of the entire membership of the Board (other than Executive) at a meeting of the Board called and held for such purpose (after reasonable notice is provided to Executive and Executive is given an opportunity, together with counsel, to be heard before the Board) finding that, in the good faith opinion of the Board, Executive is guilty of the conduct described in Sections 7.2(a)(i), (ii), (iii), (iv), (v) or (vi) above, and specifying the particulars thereof in detail. 7.3For Good Reason by Executive.During the Contract Period while Executive is employed by DDR, Executive may terminate Executive’s employment under this Agreement for “Good Reason” if any of the following circumstances occur: (a)DDR materially reduces Executive’s authority, duties or responsibilities from those set forth in Section1 above or Executive is not nominated for election to the Board pursuant to Section 2; (b)DDR materially reduces Executive’s Base Salary, Annual Bonus opportunity, or annual equity grant opportunity from that set forth in Section 4 above (but only to the extent that such reduction results in a substantial reduction in Executive’s total compensation); (c)Executive is required to report to anyone other than the Board, such as a corporate officer or employee; (d)DDR relocates Executive’s principal office to a location that is not within the contiguous United States without Executive’s prior approval; or (e)DDR materially breaches any of its obligations under this Agreement.
